 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   E-mail: service@mission.legal
 5   Attorney for Plaintiff,
     Francisca M. Moralez
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCA M. MORALEZ,                           )     No. 4:18-cv-01512-HSG
                                                     )
12                  Plaintiff,                       )     STIPULATED REQUEST TO EXTEND
                                                     )     DEADLINE TO CONDUCT MEDIATION
13          vs.                                      )
                                                     )     REQUIRED BY GENERAL ORDER 56;
14   MARK ANTHONY DE LA O,                           )     ORDER
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )
                                                     )
17                                                   )
18
            Plaintiff, Francisca M. Moralez (“Plaintiff”), and Defendant Mark Anthony De La O
19
     (“Defendant,” and together with Plaintiff, “the Parties”), hereby stipulate as follows:
20
            1.      This matter arises out of Plaintiff’s claim that she visited property owned and/or
21
     operated by Defendant and encountered conditions which prevented her full and equal access
22
     thereto as a result of her disabilities. Plaintiff alleges that Defendant violated Title III of the
23
     Americans with Disabilities Act and related California law. This matter therefore proceeds
24
     under this District’s General Order 56 and related Scheduling Order.
25
            2.      The Parties timely conducted the required joint site inspection of the subject
26
     property on August 29, 2018. When a settlement was not reached, Plaintiff filed a Notice of
27
     Need for Mediation on October 10, 2018 (Dkt. 15). On December 13, 2018, the Court
28


         STIPULATED REQUEST TO EXTEND DEADLINE TO CONDUCT MEDIATION REQUIRED BY
                                 GENERAL ORDER 56; ORDER

                                                  Page 1
 1   appointed mediator Robert Pohls (“the Mediator”) (Dkt. 18).
 2            3.   Although not set forth in the Scheduling Order (Doc. 4), General Order 56
 3   requires that the mediation take place “in no event later than 90 days from the Date the Notice
 4   of Need for Mediation is filed, unless otherwise ordered by the assigned judge.” General Order
 5   56, ¶ 7. Because the Notice of Need for Mediation was filed on October 10, 2018, the last date
 6   by which the mediation can take place without an Order of the Court is January 8, 2018.
 7            4.   The Parties will not be available before January 8, 2019; nevertheless, Counsel
 8   for the Parties and the mediator have agreed to extend the deadline to conduct mediation to
 9   January 25, 2019.
10            5.   Therefore, subject to Court approval, the Parties request that the last date for the
11   mediation required by General Order 56 be continued from January 8, 2019 to January 25,
12   2019.
13
              IT IS SO STIPULATED.
14
15   Dated: December 21, 2018                    MOORE LAW FIRM, P.C.
16
17                                               /s/ Zachary M. Best
18                                               Zachary M. Best
                                                 Attorney for Plaintiff,
19                                               Francisca M. Moralez
20
     Dated:               12/21/18               SCOTT COLE & ASSOCIATES, APC
21
22                                                  /S/ Andrew Weaver
23                                               Andrew Daniel Weaver
                                                 Scott Cole & Associates
24                                               Attorneys for Defendant,
                                                 Mark Anthony De La O
25
26                                          ATTESTATION

27   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
28


        STIPULATED REQUEST TO EXTEND DEADLINE TO CONDUCT MEDIATION REQUIRED BY
                                GENERAL ORDER 56; ORDER

                                                 Page 2
 1
                                                /s/ Zachary M. Best
 2                                              Zachary M. Best
 3                                              Attorney for Plaintiff,
                                                Francisca M. Moralez
 4
 5                                             ORDER
 6         The Parties having so stipulated, and good cause appearing,
 7         IT IS HEREBY ORDERED that the last date by which the mediation mandated by
 8   General Order 56 must be completed is continued from January 8, 2019 to January 25, 2019.
 9   IT IS SO ORDERED.
10
11   Dated: January 9, 2019
                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


        STIPULATED REQUEST TO EXTEND DEADLINE TO CONDUCT MEDIATION REQUIRED BY
                                GENERAL ORDER 56; ORDER

                                               Page 3
